Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s amendment filed June 3, 2021.
Claims 13-18 are withdrawn.
Claims 1, 4, and 19 are amended.
Claims 1-12 and 19 are being examined in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnstone et al. (US Patent No. 5,566,530, herein, Johnstone) in view of Ours et al. (US Patent No. 7,536,840 B2, herein, Ours ‘840) and further in view of Wonderling (US Patent No. 7,374,144 B1).
Regarding claim 1, Johnstone discloses a method of packaging irregularly shaped articles, the method comprising: 
attaching an article packaging fixture (10, 11, 12, 13 – Fig. 1) to a turntable (15 –Fig. 3) of a stretch wrapping apparatus (60 – Fig. 12), wherein said stretch wrapping apparatus includes a tower and a carriage movable along said tower (See Fig. 12 below); 
positioning an article bundle (stacked articles shown in Fig. 2) on said article packaging fixture, wherein said article bundle includes one or more irregularly shaped articles (14) each having an upper width and lower width (Fig. 2), and wherein a lower portion of each of said one or more irregularly shaped articles is inserted into a bottom cap (10, 13), and an upper portion of each of said one or more irregularly shaped articles is inserted into a top cap (11) (Fig. 4); 
rotating said turntable so that said article packaging fixture and said article bundle rotate with respect to said tower and said carriage of said stretch wrapping apparatus so that a wrapping material (16) from said carriage wraps around said article bundle (Col. 4, lns 51-56, Fig. 3); and 
Col. 8, lns 8-11, Fig.12).
Johnstone does not expressly disclose that the bottom cap has a bottom cap width matching the lower width and the top cap has a top cap width matching the upper width; and that the wrapping material securely attaches the bottom cap and the top cap to the easel bundle for transportation.
Johnstone does disclose that “a tight wrapping of the load is achieved” (Col. 4, lns 56-57).
Ours ‘840 teaches a top cap (18a – Fig. 3) width (28a) matching the upper width (26a) (Col. 3, lns 10-13); and that the wrapping material securely attaches the bottom cap and the top cap to the article bundle (14a) for transportation (“the stretch wrap can be manipulated to enhance the stability” - Col. 3, lns 53-55).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method as disclosed by Johnstone so that that the bottom cap has a bottom cap width matching the lower width and the top cap has a top cap width matching the upper width; and that the wrapping material securely attaches the bottom cap and the top cap to the article bundle for transportation as taught by Ours ‘840 in order to enhance the stability of the articles (Ours, Col. 3, ln 15) during transportation. 
Johnstone in view of Ours ‘840 does not expressly disclose that the irregularly shaped articles are easels.
10, Fig. 1, Col. 3, lns 47-50).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method as disclosed by Johnstone in view of Ours ‘840 so that it is a method of packaging easels as taught by Wonderling since it is known in the art that easels are irregularly shaped articles which need to be easily transported and stored (Col. 1, lns 50-52). 

    PNG
    media_image1.png
    537
    475
    media_image1.png
    Greyscale

Johnstone, Figure 12

Regarding claim 4, Johnstone in view of Ours ‘840and Wonderling teaches the method as recited above, wherein said easel packaging fixture (Johnstone, 53, 52, 58 – Fig. 11) is selected from a group of easel packaging fixtures with varying widths and lengths, and wherein each of the easel packaging fixture s from said group of easel packaging fixtures corresponds to an easel bundle containing a predetermined quantity of easels each having a given size (Johnstone, Col. 7, lns 49-Col. 8, ln 3).

Regarding claim 5, Johnstone in view of Ours ‘840 and Wonderling teaches the method as recited above, wherein said easel bundle includes at least two easels, and wherein each of said easels are oriented in the same direction so that said upper portion of each easel is aligned with said upper portions of the other easels and the lower portion of each easel is aligned with said lower portions of the other easels (Johnstone, Fig. 2).
Examiner interprets the combination of Johnstone in view of Ours ‘840and Wonderling would result in the claimed invention since the article bundle disclosed by Johnstone shows at least two articles oriented in the same direction and the irregularly shaped articles are modify by Wonderling to be easels. 

Regarding claim 6, Johnstone in view of Ours ‘840 and Wonderling teaches the method as recited above, wherein said bottom cap (Johnstone, 10) of said easel bundle is in contact with said easel packaging fixture (Johnstone, 15) when said easel bundle is positioned on said easel packaging fixture (Johnstone, Fig. 3).

Regarding claim 8, Johnstone in view of Ours ‘840 and Wonderling teaches the method as recited above, wherein said wrapping material wraps around said bottom cap (Johnstone, Fig. 4).

Regarding claim 9, Johnstone in view of Ours ‘840 and Wonderling teaches the method as recited above, wherein said wrapping material wraps around said top cap (Johnstone, Col. 4, lns 53-56, Fig. 12).

Regarding claim 10, Johnstone in view of Ours ‘840 and Wonderling teaches the method as recited above.
Johnstone in view of Ours ‘840 and Wonderling does not expressly disclose that said easel bundle has a triangular shape after being wrapped by the wrapping material.
It would have been an obvious matter of design choice to make the easel bundle after being wrapped by the wrapping material of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. A triangular shape would further save space when transporting the bundle.

Regarding claim 11, Johnstone in view of Ours ‘840 and Wonderling teaches the method as recited above, wherein said carriage travels along the length of said tower at least twice (Johnstone, Col. 8, lns 15-30).

Regarding claim 12, Johnstone in view of Ours ‘840 and Wonderling teaches the method as recited above, wherein said easel packaging fixture is removably attached to said turntable (Johnstone, Figs. 1-4).

Claims 2-3 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnstone et al. (US Patent No. 5,566,530, herein, Johnstone) in view of Ours et al. (US Patent No. 7,536,840 B2, herein, Ours ‘840) and Wonderling (US Patent No. 7,374,144 B1), and further in view of Ours et al. (US Patent No. 8,191,341 B2, herein, Ours ‘341).
Regarding claim 2, Johnstone in view of Ours ‘840 and Wonderling teaches the method as recited above.
Johnstone in view of Ours ‘840 and Wonderling does not expressly disclose the step of positioning a platen of said stretch wrapping apparatus so that said platen is in contact with said top cap of said easel bundle.
Ours ‘341 teaches positioning a platen (34 – Fig. 1) of said stretch wrapping apparatus so that said platen is in contact with said top cap of said easel bundle (Col. 3, lns 52-63).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method as disclosed by Johnstone in view of Ours ‘840 and Wonderling so that it includes the step of positioning a platen of said stretch wrapping apparatus so that said platen is in contact with said top cap of said easel bundle as taught by Ours ‘341 in order to further stabilize the easel bundle within the easel packaging fixture.


Regarding claim 3, Johnstone in view of Ours ‘840, Wonderling and Ours ‘341 teaches the method as recited above, wherein said carriage moves along the length of said tower until the carriage reaches the height of said platen (Ours ‘341, Col. 4, lns 11-23).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method as disclosed by Johnstone in view of Ours ‘840 and Wonderling so that said carriage moves along the length of said tower until the carriage reaches the height of said platen as taught by Ours ‘341 in order to further stabilize the easel bundle within the easel packaging fixture.

Regarding claim 19, Johnstone discloses a method of packaging irregularly shaped articles, the method comprising: 
selecting an article packaging fixture (10, 11, 12, 13, 53, 52, 58 – Figs. 1 and 11) from a group of article packaging fixtures with varying widths and lengths, wherein each of the article packaging fixtures from said group of article packaging fixtures stacked articles shown in Fig. 2) (Col. 7, lns 49-Col. 8, ln 3);
attaching an article packaging fixture to a turntable (15 –Fig. 3) of a stretch wrapping apparatus (60 – Fig. 12), wherein said stretch wrapping apparatus includes a tower and a carriage movable along said tower (See Fig. 12 below); 
positioning an article bundle (stacked articles shown in Fig. 2) on said article packaging fixture, wherein said article bundle includes one or more irregularly shaped articles (14) each having an upper width and lower width (Fig. 2), and wherein a lower portion of each of said one or more irregularly shaped articles is inserted into a bottom cap (13), and an upper portion of each of said one or more irregularly shaped articles is inserted into a top cap (11) (Fig. 4); 
rotating said turntable so that said article packaging fixture and said article bundle rotate with respect to said tower and said carriage of said stretch wrapping apparatus so that a wrapping material (16) from said carriage wraps around said article bundle (Col. 4, lns 51-56, Fig. 3); and 
moving said carriage along a length of said tower as said article bundle rotates to wrap at least of portion of the length of said article bundle from said lower portion to said upper portion with said wrapping material (Col. 8, lns 8-11, Fig.12).
Johnstone does not expressly disclose that the bottom cap has a bottom cap width matching the lower width and the top cap has a top cap width matching the upper width; and that the wrapping material securely attaches the bottom cap and the top cap to the easel bundle for transportation.
a tight wrapping of the load is achieved” (Col. 4, lns 56-57).
Ours ‘840 teaches a top cap (18a – Fig. 3) width (28a) matching the upper width (26a) (Col. 3, lns 10-13); and that the wrapping material securely attaches the bottom cap and the top cap to the article bundle (14a) for transportation (“the stretch wrap can be manipulated to enhance the stability” - Col. 3, lns 53-55).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method as disclosed by Johnstone so that that the bottom cap has a bottom cap width matching the lower width and the top cap has a top cap width matching the upper width; and that the wrapping material securely attaches the bottom cap and the top cap to the article bundle for transportation as taught by Ours ‘840 in order to enhance the stability of the articles (Ours, Col. 3, ln 15) during transportation. 
Johnstone in view Ours ‘840 does not expressly disclose that the irregularly shaped articles are easels.
Wonderling discloses “an easel economical to…ship” (10, Fig. 1, Col. 3, lns 47-50).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method as disclosed by Johnstone in view of Ours ‘840 so that it is a method of packaging easels as taught by Wonderling since it is known in the art that easels are irregularly shaped articles which need to be easily transported and stored (Col. 1, lns 50-52). 

Ours ‘341 teaches positioning a platen (34 – Fig. 1) of said stretch wrapping apparatus so that said platen is in contact with said top cap of said easel bundle (Col. 3, lns 52-63).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method as disclosed by Johnstone in view of Ours ‘840 and Wonderling so that it includes the step of positioning a platen of said stretch wrapping apparatus so that said platen is in contact with said top cap of said easel bundle as taught by Ours ‘341 in order to further stabilize the easel bundle within the easel packaging fixture.
Examiner interprets the combination of Johnstone in view of Ours ‘840 and Wonderling and Ours ‘341 would result in the platen being in contact with said top cap of said easel bundle since the structure of the packaging fixture of Ours ‘341 is equivalent to that of the packaging fixture of Johnstone since it includes a tower (32), carriage (38), and turntable (36).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnstone et al. (US Patent No. 5,566,530, herein, Johnstone) in view of Ours et al. (US Patent No. 7,536,840 B2, herein, Ours ‘840) and Wonderling (US Patent No. 7,374,144 B1) and Newell et al. (US Patent No. 5,546,730, herein, Newell).
Regarding claim 7, Johnstone in view of Ours ‘840 and Wonderling teaches the method as recited above, wherein said easel packaging fixture includes attachment flanges defining attachment openings (openings in Johnstone, 10 – Figs. 2-4).
Johnstone in view of Ours ‘840 and Wonderling does not expressly disclose that said turntable includes fixture attachment posts and wherein said easel packaging fixture attaches to said turntable by inserting said fixture attachment posts through said attachment openings.
Newell teaches that said turntable (30 – Fig. 14) includes fixture attachment posts (101) and wherein said easel packaging fixture attaches to said turntable by inserting said fixture attachment posts through said attachment openings (Col. 13, ln 50-Col. 14, ln 3).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method as disclosed by Johnstone in view of Ours ‘840 and Wonderling so that said turntable includes fixture attachment posts and wherein said easel packaging fixture attaches to said turntable by inserting said fixture attachment posts through said attachment openings as taught by Newell in order to further stabilize the packaging fixture during the packaging operation.

Response to Arguments
Applicant’s arguments, see Pages 1-3, filed June 3, 2021, with respect to the rejection(s) of claim(s) 1-12 and 19 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further newly found prior art reference(s).
Examiner relies on Johnstone in view of Ours ‘840 and Wonderling and further in view of Ours ‘341 to teach the claimed invention. Examiner specifically relies on Ours ‘840 to teach the amended claim limitations regarding the size of the top and bottom cap.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744.  The examiner can normally be reached on M-F 8am-4:30pm, Alt. Fridays Off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





June 8, 2021
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731